828 F.2d 17Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bennett Thelba HASKINS, Petitioner-Appellant,v.COMMONWEALTH OF VIRGINIA, Respondent-Appellee.
No. 86-6829
United States Court of Appeals, Fourth Circuit.
Submitted July 22, 1987.Decided August 21, 1987.

Bennett Thelba Haskins, appellant pro se.
Katherine Baldwin Toone, Eugene Paul Murphy, Office of the Attorney General, for appellee.
Before RUSSELL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Bennett Thelba Haskins, a Virginia inmate, appeals the district court entry of summary judgment on his 28 U.S.C. Sec. 2254 claims.  Haskins' claims arise from Virginia's alleged violations of Article III of the Interstate Agreement on Detainers Act, 18 U.S.C. App..  As the district court noted, this Court has held that violations of Article III are not cognizable in a Sec. 2254 petition, absent a showing of prejudice.  Kerr v. Finkbeiner, 757 F.2d 604 (4th Cir. 1985), cert. denied, ---- U.S. ----, 54 U.S.L.W. 3269 (Oct. 21, 1985).  The district court correctly found that Haskins has not demonstrated sufficient prejudice from the alleged violations.  Thus the court properly entered summary judgment in favor of respondent.


2
The judgment of the district court is affirmed.  We dispense with oral argument as it would not significantly aid the decisional process.


3
AFFIRMED.